On March 1, 2013, the Defendant was sentenced for COUNT I: Sexual Intercourse Without Consent, a felony, in violation of Section 45-5-503, MCA, to Montana State Prison for a period of Thirty-five (35) years, Fifteen (15) years suspended on conditions set forth in the Sentencing Order given March 1, 2013; and for COUNT II: Incest, a felony, in violation of Section 45-5-507, MCA, the Defendant is committed to Montana State Prison for a period of Thirty-five (35) years, Fifteen (15) years suspended on conditions set forth under COUNT I. The sentences of COUNTS I and II shall each be served *46concurrently.
DATED this 26th day of September, 2013.
On August 1,2013, the Defendant’s Application for review of that sentence was scheduled to be heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Ed Sheehy, Jr., Attorney at Law. The State was represented by Marty Lambert, Gallatin County Attorney.
Before hearing the Application, the Defendant advised the Sentence Review Division that he wished to withdraw his Application for Review of Sentence.
Therefore, it is the unanimous decision of the Sentence Review Division that the Defendant’s request to withdraw his Application is hereby GRANTED.
Done in open Court this 1st day of August, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.